             Case 3:20-cv-05451-TSZ-TLF Document 35 Filed 12/29/20 Page 1 of 1




 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE
 6
             DENGE LEMO GAHANO,
 7
                                  Plaintiff,
 8                                                          C20-5451 TSZ-TLF
                 v.
 9                                                          ORDER
             STEPHEN LANGFORD, et al.,
10
                                  Defendants.
11
             THIS MATTER comes before the Court on Plaintiff’s emergency application for a
12
     temporary restraining order, docket no. 34, which the Court treats as a motion seeking a
13
     preliminary injunction with an expedited briefing schedule. Plaintiff’s motion, docket
14
     no. 34, is hereby RENOTED to Friday, January 8, 2021. Any response to such motion
15
     shall be filed by Monday, January 4, 2021. Any reply shall be filed by the new noting
16
     date.
17
             The Clerk is directed to send a copy of this Order to Plaintiff and all counsel of
18
     record.
19
             IT IS SO ORDERED.
20
             Dated this 29th day of December, 2020.
21

22
                                                        A
                                                        THOMAS S. ZILLY
23                                                      United States District Judge

     ORDER - 1
